Citation Nr: 0019940	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for status 
postoperative right total knee arthroplasty, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1952 to April 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for a 
status postoperative right total knee arthroplasty.

In October 1998, the Board remanded the matter to the RO for 
additional development.  To the extent possible, that 
development has been accomplished, and the matter is again 
before the Board for appellate review. 


FINDINGS OF FACT

1.  All necessary evidence for an equitable resolution of the 
appeal has been obtained.

2.  The veteran underwent a right total knee replacement in 
November 1994.  His disability due to status postoperative 
right total knee arthroplasty is manifested by flexion to 100 
degrees, complaints of pain and stiffness but no functional 
weakness, painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding movement or medial instability; and no evidence of 
abnormal weight bearing or demonstrated need to use a cane.  
These findings equate to a good postoperative result as 
opposed to chronic residuals (weakness) in the affected area.  

3.  Functional impairment that is equivalent to non-union 
with loose motion, ankylosis at any angle, or limitation of 
extension to 30 degrees or more is not demonstrated.


CONCLUSION OF LAW

The criteria for an increased evaluation for status 
postoperative right total knee arthroplasty are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that the veteran injured his right knee in 
1953 while on active duty.  As a result, a June 1954 rating 
decision granted service connection for chondromalacia of the 
right patella due to trauma, for which a 20 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  That rating was reduced to 10 percent in 
September 1955.  In November 1994, the veteran underwent a 
right total knee replacement.  The veteran was considered 
temporarily totally disabled for a month of convalescence 
following the surgery under 38 C.F.R. § 4.30, and thereafter 
the veteran's right knee disability was evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5055, which specifies the 
criteria for evaluation of prosthetic replacement of a knee 
joint.

As required under Diagnostic Code 5055, an August 1995 rating 
decision assigned a 100 percent rating for the requisite one 
year period following surgery, from February 1, 1995 to 
January 31, 1996, which commenced after the initial grant of 
benefits under 38 C.F.R. § 4.30 (1999).  When the period for 
assignment of the 100 percent evaluation expired, a 30 
percent rating was assigned in the March 1996 rating decision 
currently on appeal.  

The veteran has disagreed with that 30 percent evaluation.  
In several written statements, the veteran has maintained 
that a higher evaluation is warranted due to the fact that 
the right knee replacement resulted in intense recurrent pain 
which makes routine activities of daily living difficult.  

The veteran underwent a VA orthopedic examination in February 
1996 to evaluate the nature and severity of his service-
connected right knee disability.  At that time, it was noted 
that the veteran was taking Tylenol #3, Salsalate, and an 
occasional Motrin for knee pain.  He reported that he had 
recently given up his job because of knee pain.  He noted no 
feeling in the right knee and pain in the upper thigh.  The 
veteran's knee demonstrated no swelling, no subluxation, no 
lateral instability, and slight, insignificant anterior give.  
Range of motion was 0 to 110 degrees, after which flexion 
became painful.  There was no extension.  X-rays were 
consistent with total knee replacement.  Alignment was 
satisfactory.  The diagnosis was that the veteran was 
recovering from knee replacement and that the knee was 
stable. 

A mental status examination conducted in February 1996 
indicated that the veteran reported that he had given up his 
job as a manager at General Motors in July 1995 due to 
physical limitations.  

At his RO hearing, the veteran testified to his problems due 
to his knee condition.  He stated that he used a cane for 
balance.  At his Board hearing, he testified that he was 
quite limited by pain and that he often used a cane for 
balance when walking long distances.  

VA outpatient treatment records dated from January 1993 
through October 1998 and obtained subsequent to the Board 
remand show complaints of bilateral knee pain prior to the 
surgery, followed by a notation in February 1995 that the 
right knee was doing well but that it was still a little 
swollen.  A June 1997 entry indicated that the right knee was 
stable and improved.  

The veteran was afforded an additional VA examination in June 
1999.  The findings indicated that the knee replacement 
appeared satisfactory and the alignment was normal.  The 
veteran complained of stiffness and pain in the right knee.  
The examination was negative for painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat or 
abnormal movement or guarding.  Range of motion was from 0 to 
100 degrees which was considered to be a very good result 
from knee replacement.  The veteran reported that he took 
Tylenol # 3 on an as needed basis for pain.  The pain was 
reportedly aggravated by cold weather.  The veteran brought a 
cane but could walk alone unhindered.  The examiner indicated 
that the postoperative results for the total knee replacement 
were satisfactory.  The examiner found that x-rays revealed 
the postoperative status of the right knee.  

The RO made a request for additional information about the 
reasons for the veteran's retirement from his job at General 
Motors, but the veteran did not respond to the RO's request 
for assistance in obtaining his retirement related 
information from that employer.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As a 
preliminary matter, the Board finds that the veteran's claim 
for an increased evaluation for right total knee replacement 
or arthroplasty is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

Under Diagnostic Code 5055, after a 100 percent evaluation is 
in effect for one year following a knee replacement, a 
minimum rating of 30 percent may be assigned for prosthetic 
replacement of a knee joint, with intermediate degrees of 
residual weakness, pain, or limitation of motion, rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 
percent evaluation may be assigned where there is evidence of 
chronic residuals consisting of painful motion or weakness in 
the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's postoperative right total knee arthroplasty.  The 
Board observes that the veteran has been one-year post 
surgery since February 1996, and that he was reduced to 30 
percent following that one-year period pursuant to Diagnostic 
Code 5055.  He has urged that he experiences severe painful 
motion or weakness in the right leg since the knee 
replacement.  The Board notes, however, that the record does 
not demonstrate that the veteran has such pain or other 
chronic residuals to the degree required for an increased 
evaluation.  Recent examination showed no evidence of pain in 
the right knee with use, and there was only expected 
restriction of motion.  The consideration of these factors in 
light of the provisions of 38 C.F.R. §§ 4.40 and 4.45 does 
not indicate the degree of painful motion, weakness or other 
symptoms associated with the total right knee arthroplasty 
that would produce severe functional impairment warranting 
the assignment of a 60 percent rating under diagnostic code 
5055.  Notably, on examination, the residuals of the 
veteran's right knee replacement were not shown to be severe 
in degree and the various results of the surgery were 
described as "satisfactory" and "very good."  His pain in 
the knee was not reported as severe.  Examination also 
revealed no other chronic residuals, such as weakness, edema, 
instability, or other noted abnormalities.  While the Board 
does acknowledge the veteran's complaints, it must be 
emphasized that the currently assigned 30 percent rating does 
not equate to a "normal" knee and, in fact, does 
contemplate the objectively demonstrated residuals.  However, 
the Board finds that there is no probative evidence to 
support the contention that the veteran's residuals equate to 
severe painful motion or weakness.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Thus, the criteria for an evaluation 
of 60 percent for knee replacement under Diagnostic Code 5055 
are not met.  

While the preponderance of the evidence is against the claim 
for a 60 percent rating for the right knee disability under 
Diagnostic Code 5055, the veteran may be entitled to an 
intermediate (between 60 percent and 30 percent) rating by 
analogy to 5256 (ankylosis), 5261 (limitation of extension) 
or 5262 (non-union with loose motion requiring brace).  
Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

In applying the analogous ratings specified by Diagnostic 
Code 5055, even with consideration of the DeLuca criteria, 
above, the provision of a minimum 30 percent rating must be 
understood as a minimum rating to be assigned.  It is not 
indicative of a knee that has no symptomatology.  That is, 
the knee is to be rated by analogy to the specified 
Diagnostic Codes and the DeLuca criteria as applicable (0, 
10, 20, 30, or more), but the rating assigned is not to be 
less than 30 percent.  This is the reason Diagnostic Code 
5055 does not specify ratings by analogy to Diagnostic Code 
5260-the highest rating there is 30 percent.  The Board will 
consider whether a rating higher than 30 percent is 
appropriate on this basis.

In this case, there is no evidence of ankylosis of the right 
knee or of pain, weakness, fatigability or incoordination of 
this knee that causes functional impairment equivalent to 
fixation of the right knee at a particular angle to support 
the assignment of a rating under Diagnostic Code 5256.  The 
report of the veteran's VA examination in 1999 reveals that 
he has 0 to 100 degrees range of motion, which are findings 
that are insufficient to support the assignment of an 
increased rating for the right knee disability under 
Diagnostic Code 5261 or Diagnostic Code 5262.  While the 
evidence indicates that the veteran has reported right knee 
pain with use and there is some evidence of such on VA 
examination in February 1996, there are no findings to 
support a conclusion that the pain on use produces functional 
impairment equivalent to limitation of extension to 30 
degrees or more to support the assignment of a 40 or 50 
percent rating under Diagnostic Code 5261 with consideration 
of the provisions of 38 C.F.R. § 4.40.  The report of the 
veteran's VA medical examinations indicate that the veteran 
appeared to be minimally to moderately impaired by his 
symptoms, and while there were reports of pain with all 
activity, pain on use was not demonstrated on most recent 
examination.  Further, there was no tenderness, ligaments 
were intact, and there was no report of swelling or objective 
finding of weakness.  These findings do not indicate 
functional impairment analogous to limitation of extension to 
the right knee to 30 degrees or more to support the 
assignment of a 40 or 50 percent rating under Diagnostic Code 
5261 with consideration of the provision of 38 C.F.R. § 4.45.  
Further, to the extent that the Board must consider the 
veteran's limitation of motion in the context of any 
objectively shown pain, the Board finds that such 
symptomatology, at most, nearly approximates a 30 percent 
evaluation under the codes that contemplate limitation of 
motion.  Finally, the knee was intact on examination and 
subsequent x-rays demonstrated that the right knee prosthesis 
had not become loose.  The evidence is insufficient to 
support a 40 percent rating under Diagnostic Code 5262 for 
non-union with loose motion.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 30 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  It is noted that the veteran testified during his 
hearing in January 1998 that he was forced to take an early 
retirement from General Motors in July 1995 following his 
right knee replacement because this disability precluded him 
from working.  In support of this contention, the veteran 
submitted a form signed by Robert L. DeMaagd, M.D., the 
physician who performed the right total knee arthroplasty, 
which stated that the veteran was "[p]ermanently disabled 
from usual occupations" because of his right total knee 
arthroscopy in November 1994.  However, a request by the RO 
to the veteran for assistance in obtaining pertinent 
employment records was unsuccessful.  The Board finds that 
the current manifestations of the right knee disability are 
contemplated by the currently assigned schedular rating and 
show a disability no more than moderate in degree.  Under 
these circumstances, the Board determines that the criteria 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased evaluation for status postoperative right total 
knee arthroplasty is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

